[J-74-2018] [MO: Saylor, C.J.]
               IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COUNTY OF BUTLER,                   :   No. 66 WAP 2017
                                    :
                Appellee            :   Appeal from the Order of the
                                    :   Commonwealth Court entered June 8,
                                    :   2017 at No. 1506 CD 2016, reversing
          v.                        :   the Order of the Court of Common
                                    :   Pleas of Butler County entered August
                                    :   11, 2016 at No. 15-11007, and
CENTURYLINK COMMUNICATIONS,         :   remanding.
LLC, AND ALL SUBSIDIARIES AND       :
RELATED ENTITIES; THE UNITED        :   ARGUED: October 23, 2018
TELEPHONE COMPANY OF                :
PENNSYLVANIA LLC, AND ALL           :
SUBSIDIARIES AND RELATED            :
ENTITIES; CONSOLIDATED              :
COMMUNICATIONS OF                   :
PENNSYLVANIA, LLC, AND ALL          :
SUBSIDIARIES AND RELATED            :
ENTITIES; CONSOLIDATED              :
COMMUNICATIONS ENTERPRISE           :
SERVICES, INC., AND ALL             :
SUBSIDIARIES AND RELATED            :
ENTITIES; CORE COMMUNICATIONS,      :
INC., AND ALL SUBSIDIARIES AND      :
RELATED ENTITIES; INTERMEDIA        :
COMMUNICATIONS OF FLORIDA, INC.,    :
AND ALL SUBSIDIARIES AND RELATED    :
ENTITIES; VERIZON PENNSYLVANIA,     :
INC., AND ALL SUBSIDIARIES AND      :
RELATED ENTITIES; LEVEL 3           :
COMMUNICATIONS, LLC, AND ALL        :
SUBSIDIARIES AND RELATED            :
ENTITIES; TELCOVE OF EASTERN        :
PENNSYLVANIA, AND ALL               :
SUBSIDIARIES AND RELATED            :
ENTITIES; AT&T CORP., AND ALL       :
SUBSIDIARIES AND RELATED            :
ENTITIES; TELEPORT                  :
COMMUNICATIONS AMERICA, LLC,        :
AND ALL SUBSIDIARIES AND RELATED    :
ENTITIES; US LEC OF PENNSYLVANIA,   :
 LLC, AND ALL SUBSIDIARIES AND                   :
 RELATED ENTITIES; BANDWIDTH.COM                 :
 CLEC, LLC, AND ALL SUBSIDIARIES                 :
 AND RELATED ENTITIES; COMCAST                   :
 PHONE OF PENNSYLVANIA, LLC, AND                 :
 ALL SUBSIDIARIES AND RELATED                    :
 ENTITIES; PEERLESS NETWORK OF                   :
 PENNSYLVANIA, LLC, AND ALL                      :
 SUBSIDIARIES AND RELATED                        :
 ENTITIES; AND ABC COMPANIES 1                   :
 THROUGH 20,                                     :
                                                 :
                       Appellants                :


                                 CONCURRING OPINION


JUSTICE TODD                                         DECIDED: APRIL 26, 2019
       I join the Majority Opinion in full. However, I make one observation. In my view,

the County of Butler is not wholly without an avenue for seeking relief. As the majority

relays, “[t]o the degree that [the Pennsylvania Emergency Management Agency

(“PEMA”)] has taken no action to evaluate the allegation of substantial underfunding of

emergency communications services, it seems rather clear that the agency is

disregarding its duties under its own enabling legislation.” Majority Opinion at 19. Indeed,

it appears not to have exercised any judgment with regard to the County’s claims. See

id. at 19 n.8. Accordingly, should this state of affairs continue following our decision today,

the County is free to bring a mandamus action to force PEMA to act. See Kuren v.

Luzerne Cty., 146 A.3d 715, 751 (Pa. 2016) (“[M]andamus is chiefly employed to compel

the performance (when refused) of a ministerial duty, or to compel action (when refused)

in matters involving judgment and discretion. . . . Mandamus is a device that is available

in our system to compel a tribunal or administrative agency to act when that tribunal or

agency has been sitting on its hands.” (internal quotation marks omitted)).




                             [J-74-2018] [MO: Saylor, C.J.] - 2